Citation Nr: 0316247	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a psychiatric disorder that 
has previously been denied.  The veteran, who had active 
service from December 1972, to November 1973, appealed that 
decision to the BVA and the case was referred to the Board 
for further review.  

In a decision dated in January 2003, the Board found that the 
veteran had submitted new and material evidence that was 
sufficient to reopen the previously denied claim.  The Board 
then under took development under 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

A preliminary review of the record discloses that, as 
indicated above, pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
evidentiary development in this case.  However, a recent 
opinion from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board obtains and 
considers evidence that was not before the RO, an appellant 
has no means to obtain one review on appeal to the Secretary, 
because the Board is the only appellate tribunal under the 
Secretary.  Therefore, it appears that evidence obtained by 
the Board cannot be considered by the Board as an initial 
matter.  

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Unfortunately, the record before the Board contains no 
reference to the VCAA or any indication that the veteran was 
notified of the provisions of the VCAA in connection with his 
claim for service connection for an acquired psychiatric 
disorder on the merits.  In this regard, the Board 
acknowledges that in the Board's January 2003 decision, which 
found that new and material evidence had been submitted to 
reopen the previously denied claim, the Board found that 
there had been "fundamental compliance" with the VCAA in 
connection with that claim.  However, that decision 
represented a complete grant of the benefit then sought on 
appeal and any deficiencies in the notice and assistance 
requirements of the VCAA would have amounted to harmless 
error.  Since the evidence necessary to substantiate each 
claim is not necessarily identical and since the veteran's 
claim has not been considered under the VCAA, the Board 
believes that this matter must be addressed in order to 
ensure due process.  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from Federal Circuit 
invalidated a portion of a VA regulation the Board utilized 
to notify a claimant of the VCAA pursuant to 38 U.S.C.A. 
§ 5103.  See Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).  In 
that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action: 

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
Board's January 2003 decision.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




